USCA4 Appeal: 21-2093      Doc: 17        Filed: 07/28/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2093


        DONAT CALEB PORTER,

                            Plaintiff - Appellant,

                     v.

        MERRICK B. GARLAND, Attorney General; JOSHUA STEIN, Attorney General
        of North Carolina; ROXANN H. VANEEKHOVEN; JENNIFER M. TAYLOR;
        CASEY E. WALLACE; MARTIN B. MCGEE; DAVID BRENT CLONINGER;
        BENJAMIN G. GOFF; VAN SHAW; DAVID BRADSON RILEY; JOSH W.
        HELMS; JAMES N. BAILEY; KEVIN PFISTER; DUSTIN GROOMS; JAMES
        ROMINGER; CITY OF CONCORD,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:20-cv-00573-LCB-JEP)


        Submitted: March 23, 2022                                         Decided: July 28, 2022


        Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Donat Caleb Porter, Appellant Pro Se. Richard Martin Koch, LAW OFFICES OF
        RICHARD M. KOCH, PA, Charlotte, North Carolina; Steven Andrew Bader, Raleigh,
        North Carolina, Patrick Houghton Flanagan, CRANFILL SUMNER, LLP, Charlotte,
USCA4 Appeal: 21-2093      Doc: 17         Filed: 07/28/2022    Pg: 2 of 3




        North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-2093         Doc: 17      Filed: 07/28/2022   Pg: 3 of 3




        PER CURIAM:

              Donat Caleb Porter appeals the district court’s order and judgment dismissing his

        civil rights complaint.     We have reviewed the record and find no reversible error.

        Accordingly, we affirm. Porter v. Garland, No. 1:20-cv-00573-LCB-JEP (M.D.N.C. Aug.

        6, 2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                    3